IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                August 11, 2009
                                No. 07-51091
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

JOSE LOPEZ!SOLIS, also known as Jose Luis Lopez,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:07-CR-540-1


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
      Jose Lopez-Solis pleaded guilty to illegal reentry after deportation. On
appeal, Lopez-Solis challenges the district court’s characterization of his prior
Texas conviction of unauthorized use of a motor vehicle as an aggravated felony
for sentencing purposes. The Supreme Court recently modified the interpretive
framework for determining crimes of violence in Begay v. United States, 128
S. Ct. 1581 (2008), and Chambers v. United States, 129 S. Ct. 687 (2009), to



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 07-51091

require purposeful violent and aggressive conduct as an essential element of a
crime of violence. As unauthorized use of a motor vehicle does not have such
conduct as an essential element, Lopez-Solis’s sentence is based on a procedural
error and is VACATED. The case is REMANDED for resentencing.
      The Government’s motion filed January 17, 2008 is now moot.




                                       2